 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedMine Workers of Americaand L &J Equip-ment Company,Inc.Cases 6-CB-6426 and 6-CB-650717May 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNIS _'On 30 November 1984 Administrative LawJudge Frank H. Itkin issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed an answeringbrief,aswell as limited cross-exceptions' and asupporting 'brief.-The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderas modified.3APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT block- and impede ingress andegress at the mining facility of L & J EquipmentCompany, Inc. in Masontown, Pennsylvania.WE WILL NOT attempt to inflict and inflictbodily harm on employees as they attempt to enterthe Company's facility.-WE WILL. NOT threaten employees and attemptto inflict bodily harm on employees as they leavethe Company's facility.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.UNITED MINE WORKERS OF AMER-ICAORDERThe National Labor Relations Board, adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, United Mine Workers of America, Wash-ington,D.C., its- officers, agents, and representa-tives, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 1(b)."(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."2.Substitute the attached notice for that of theadministrative law judge.'We deny the Charging Party's request for cost and attorneys fees;See Heck's Inc,2The Respondent has excepted to some, of the ,fudge's credibility find-ingsThe Board's established policy'is notto overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWallProducts, 91 NLRB 544;(1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined- the, record and, find no basis forreversingthe findings3We agree with the Respondentthata broad cease-and-desist order isnot warranted SeeHickmott Foods,242 NLRB 1357 (1979),BroadwayHospital,244 NLRB 341 (1979) We shall modify thejudge's recommend-ed Order accordingly,and issuea new notice to employeesChairman Dotson agrees with the judge that a broad cease-and-desistorder is warranted-.DECISIONFRANK H. ITKIN, Administrative Law Judge. Unfairlabor practice charges were filed in the above cases onMay 7 and August 2, 1984. A consolidated amendedcomplaint issued on August 21, 1984. Hearings were con-ducted in Pittsburgh, Pennsylvania, on September 11 andOctober 22, 1984. The General Counselallegesthat Re-spondent Union violated Section 8(b)(1)(A) of the Na-tional Labor Relations Act by blocking and impeding in-gress and egress at the Company's mining facility in Ma-sontown, Pennsylvania; by attempting to inflict and in-flicting bodily harmon anemployee, Fred Sparks, as heattempted to enter the Company's facility; and by laterthreatening employees and attempting to inflict bodilyharm on employees as they left the Company's facilityRespondent Union denies that it has violated the Act as-alleged.On the entire record, including my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FACTCharging Party Companyisanemployerengaged incommerceas alleged.The Company is engaged in thesurface miningof coal and has a- facility at Masontown,Pennsylvania. Respondent Union is a labor organizationas alleged.The Unionhas maintaineda picket line at theCompany's Masontown facilitysinceJuly 1983. The inci-dents resultingin this consolidated complaint occurredduring April and July 1984. The pertinent evidence issummarized below.JackGoisse, 'employedasa salesmanforFriendRotary Bit -Service, testified that his employer does busi-nesswith Charging Party Company. On April 26, 1984,Goisse attempted to make his "firstcall" atthe ChargingPartyCompany's facility.He approached "the gate"which he "was instructed to use" during the' "current275 NLRB No. 70 MINE WORKERS (L & J EQUIPMENT)strike."He observed six or seven persons,"standing inthe entranceway to the gate." It was not "possible" to go"through the gate"-"these people were physicallyblocking [the] entrance." Included in this group of six orseven were Robert Moore and Thomas Samek, organiz-ers for Respondent Union and admittedly its agentsduring this pertinent time sequence.Also present wereMarshallMorris and Robert Chesslo. Moore, ;as Goissefurther testified, "stopped [his] truck"; "asked [him] notto cross the picket line"; and "I [Goisse] told him I hadto. . this was a customer . . and I have a job to do.... Then,Mr Samek at that time came over and stood by the'truck, and they told me I would not cross thedo, I've got a family I have to take care of . . . . Isaid,my boss requires that I do my job or I won'thave a job. And somebody in the background said,. .. we have familiestoo. . . . And that's whenMr.Morris very abruptly stuck his finger in thewindow, and his face, and told me that maybe youhave a family .we know' where you live andmaybe you have a family. . . .Goisse then telephoned his employer and, later, hetelephoned Charging Party 'Company. He was told bythe Charging Party to "come back over to the gate . .they will have somebody meet [him] there to get. [him]onto the job." Goisse. "approached the gate." Mooreagain asked him, "not to cross the picket line." GoissetoldMoore, "I had to go through thegate,I have a jobto do . . ." Moore responded: "[Y]ou do what you haveto do, and we'll do what we have to do." Goisse thenconferredwith Fred Sparks Jr., an employee of theCharging Party, who was "on the other side of thegate."Sparks assured Goisse that he was -"within [his]rights" in attempting to enter. Goisse ultimately entered'the facility.Fred Sparks Jr., a photographer employed by Charg-ing Party Company, explained that his duties are "to-photograph any incidents at the picket line . . .." On,,April 26, "there was a phonecall . .. a gentleman.[Goisse] trying to get in the gate . . . couldn't get.access." Sparks drove to the gate According to Sparks,.445"opened it up and, left." Present'at the gate were RobertMoore, Tom Samek; Marshall Morris, Bobby Chesslo,David Poling, and Ed Swuager Sparks noted: "Theyhad been on the picket line ever since the strike began."Sparks "got out" of his van and attempted to open thegate."The picketersbegan milling around mytruck." Samek "was standing right by the driver's sidedoor."Sparks said,"[E]xcuse me, I'd like to get in "Samek responded,"I'm not stopping you." Sparks againasked Samek to "please move."'Sameksaid nothing.Sparks "opened the door,and when it touched [Samek's]stomach;he [Samek] said, ah,'hittingme, huh?"Samekthereupon "struck" Sparks "on the head," "grabbed" hishair and chin,and "began twisting"his head.Sparks"tried to keep" Samek, "from twisting" his head "off."Sparks recalled:Then I began to. feel several blows and kicks aboutmy body and face- and neck fromother than Mr.Samek.Sparks denied that he ' struck Samek; however, "as he[Samek] was twisting my head,he put his hands closer tomy mouth,and I bit his finger and he let loose:" Sparkswas bleeding from the face and mouth.Sparkswarned the pickets, "I'm pressing charges."Then,Mr. Chesslo was sitting on the tailgate of a pickup,and he says . . . you started it and. . .it'sourword 'against yours,and you have'no picturesSparks discovered that his van had been locked, and thekeys were "inside."Sparks attempted to "flag"a powercompany worker for assistance.At thetime, "the picket-ers yelled don't' help that scab if you know what's goodfor. you." The power company employee indicated that"I can't help you," but "I can tell the` office." Sparksmoved back to his van. Then,Mr. Morris says let's finish the job,and Mr. Samekstruckme[Sparks] again,and grabbed me on thetop of the head. . .twistingmy head,and thenseveralmore blows and kicks about my body, andthey finally broke away . . .'Iobserved several picketers, and they were stand-Sparks was subsequentlytaken by ambulance to the Un-ing in the gate area,and Mr.Goisse drove up.to theiontown hospital,and treated for trauma to the head, lac-gate, and they flagged him over..erations on the face, and loss- of hearing in his left ear.them were waving at him and yelling at him- to(See G.C. Exh. 3.)stop.He stopped and there was some' conversationCamilleMikalak, an' employee' of Charging Partyfor a short time,and MrMorris'reached'his fingerin towards the vehicle,-and' started shaking _ hisfinger at him.They 'were'hear what they were saying.Goisse asked Sparks,"if he had the legal right.to.comeon the property,"and Sparks said."as far asF,knowGoisse entered the facility through .the gate:?= {Also present were Bobby' Chesslo and Marshall Morris.the Company's facility driving his van. He subsequentlyMikalak noted that Samek had been on the picket line,attempted to reenter the facility through the same gate.and. Swuager, Clark. and Chesslo "work for" Charging-Party Company. Mikalak testified.Company, testified that on July 25, he left work in co-worker Wilbur , Poling' s'tr`uck. Mikalak recalled:[W]e got. right ,nearthe ,bike, shop . , .. and 'TomSamek .pulled up in front of us with his car and;stopped..": . 'Then, .Bill Clark -pulled up in his car,and Ed Swuager pulled up in his car. 446DECISIONSOF NATIONAL LABOR RELATIONS BOARDThey started walking towards us . . . I locked mydoor and started rolling up the window.-Swuager andClark"came up towards,my side of thetruck. . . .They made a lunge towards the truck as Iwas rollingup the window . . .and [Swuager]got hishand into the window. .. .,he took a swing at me [and]justgrazedmy nose." -Mikalak "rolled the. windowdown,"andsaid""behaveyourself.",Apparently,Swuager's;"elbow caught in the window."Meanwhile,on the other side of the truck, on Poling's side, "theyhad the door open. on his truck";Morris,Samek, andChesslo were "over" on that side"; Morris "grabbed hiskeys right out of the ignition":Then,Marshall [Morris] put his fist up to Skip's[Poling's]chin;he says,I'm shaking,I'm mad .. .you guys signed a petition up there on the hill . . .if I lose my job someone's going to pay.Ed Swuager come running around from the side ofthe truck. . .to Skip's side. . .and he was climb-ing in and trying to swing.atme and hit me.,.Oh, he just grazed my hand or something,itwasn'tnothing.Eventually,the confrontation"calmed down and thenwe started talking."Later,"they said, 'there's no sensetalking to them' . . . they started walking away . . . andBillClark. . . [was] " looking at me [and said]you'remine mother fucker,you're mine."In the process, Pol-ing's keys were not returned to him,and they had to"hot wire the car."Wilbur Poling,also an-employee"of Charging PartyCompany, similarly related the July 25 incident. His tes-timony(Tr. 99-102) is essentially similar to the abovetestimony of Mikalak.Tom Samek, an organizer for Respondent Union, testisfied thatbasically my job is to be down there to oversee thatthings are going smooth.. .that there's no troubleand just maintain a peaceful picket line.Samek recalled the April 26 incident with Goisse. Samekclaimed that no employees were"blocking"Goisse's en-trance-"he stopped on his own." Samek added:[S]everal of the pickets, maybe all of them, walkedover and asked him not to cross the picket line..Samek denied telling Goisse.that "he would not crossthe picket line."When asked if "any- other picket madethat statement, Samek, responded: "I don't believe so. Ididn't hear anything to-that effect." Samek also deniedthat-Morris, or any other picket, made "any remarksabout" the "welfare" "of Goisse's "family."Samek next recalled the.incident involving Sparks onthat same day.. Sparks, in the past, had been photograph-ing employees "crossing through the picket line" andmade"videos of them talking to us.'."Sparks asser-tedly would "make obscene gestures with his fingers as ifhe were trying-to provoke something, to keep the people[employees crossing the picket line] from being friendlywith us." Sparks assertedly would say, inter alia, "[Y]ouguys are nothing but fucking trouble makers-you'llnever geta job anywhereagain."Then, on April 26,Sparks-pulled up to the gate and "made some remarksabout thegates and. . . we'll have to open the gates "Samek assertedly "walked over to the van and lookedin," in order "to see if he was transporting employees or...dynamite." According to Samek,Well, I was looking in a window; he walked up-behind me . -. . and he pushed me into the door ofhis van; and said get the fuck out of the way . . .well, after I hit the door, I bounced back.Sparks assertedly "threw the door into me"; "he reachedover and grabbed me by the hair"; he "started pullingmy head down . . . and he hit me on the back of thehead." Samek asked Sparks: "[W]hat the fuck do youthink you are doing?" Sparks was "hitting me on thehead and hit me in the mouth .. .." Then, Samek"punched [Sparks] in the stomach; he bit me on thefinger";and "Igot mad and hit him again." Accordingto Samek, Sparks had hit him 10 times "before" Samek"hit" Sparks. Samek claimed: "I tried everything possiblenot to fight with him, but it came to the point where Ihad to defend myself." Sparks was "bleeding." Samekclaimed that they did not start "fighting again" afterthat.RobertMoore, an organizer for Respondent Union,testified that he too was "ordered to the picket line" atthe Charging Party's facility and instructed "to maintainorder there." Moore claimed that on-April 26, "I tried toget [Goisse] to honor the picket line"; there were no "re-.marks" about his "family"; and no "threats" were made.Moore next recalled the incident involving Sparks, laterthat same day. Moore generally corroborated Samek'sversionof this confrontation.According toMoore,Sparks was "getting hostile"-"flipping us the bird whenhe-would go through the line"-"he was cursing at usand just trying to agitate us." Moore claimed that, onApril 26, "Fred Sparks came back from the gate andshoved Tom Samek into the van. He [Sparks] said getthe fuck out of the way . . . he unlatched the door . . .grabbed ahold of the post and hit Tom with the doorpost' "it hit him [Samek] in the face, it was hitting theforehead and the cheek." Sparks "started hitting him inthe back of the head." Moore further testified:Tom [Samek] started striking back . . . [Sparks] hadhitTom atleast 4 times.. . and at that time Tomdid start to defend himself.Moore was asked: "While this was going on, did any ofthe other pickets say anything?" Moore replied in part:"Iwas leaning against thesideof the pickup truckduring the whole altercation. Bob Chesslowas sitting inthe back of the truck . . . . Marshall Morns tried to getin between . . . to break it up . . . he just couldn't . . .so he gust backed away . . . .MarshallMorris acknowledged in his testimony thathe was "probably" on the picket line on April 26. He as-sertedly asked Goisse "to honor the picket line." He MINE WORKERS (L & J EQUIPMENT)denied various statements and conduct attributed to him.Morris claimed: "I never heard- anyone threaten him."Later that day, he witnessed the incident involvingSparks.He claimed, inter alia, that Sparks "hit Samekwith the door" and "there was a scuffle." In addition,Morris recalled the incident on July 25. - He claimed,inter alia,that Swuager"leaned his arm on. the window"and Mikalek "wound the window up on his arm." Hedenied various conduct and statements attributed to himand fellow pickets.He claimed that Mikalak calledSwuager "marbles" during this - episode.Assertedly;Poling "reached for the key"-he was "going to start histruck."Morris "pulled them- out and throwed them onthe floor." The reason for this was: "I didn't want him to... the kid has his arm in the-window."Robert. Chesslo recalled that on April 26, Sparks.,pulled in, got out of his van and walked up toopen thegate... . Samek walked over to the van... just like he was admiring it . . . . Sparks toldhim to get out of his way and pushed him.Chesslo added:-... the door hit Samek and ... Sparks reachedaround the truck [and] grabbed him by-the hair andthey started to wrestle like ... .Chesslo also described the incident involving Poling andMikalak. Chesslo claimed, inter alia, that he did not seeSwuager "swing at Mr. Mikalak. Morris "reached in andpulled the keys out of the -truck so Skip, [Poling]wouldn't take off'-Swuager's"arm-was in thewindow." Also, Mikalak had "called" Swuager "mar-bles."Elsewhere, Chesslo was asked: "Did Mr. Morristouch Mr. Poling at all9" He testified:I'd say no. He was up to his face, had his finger _ inhis face talking to him. I wouldn't say that he reallytouched him or anything. [He] might have'. .. butI couldn't say for sure.I credit the testimony of Goisse, Sparks; Mikalak, andPoling, as summarized above They impressed me as reli-able and trustworthy witnesses. Their testimony is: inpart mutually corroborative. Insofar as the testimony-ofSamek, Moore, Morris, and Chesslo conflicts with-thetestimony of Goisse, Sparks, Mikalak, and Poling, I ampersuaded on this entire record that the testimony of thelatterwitnesses reflects a more accurate and completeaccount of the pertinent sequence 'of events. In' particu-lar, I find Goisse's recollection of how he was impededfrom crossing the Union's picket line, and attendingthreats, to be more complete, reliable, and trustworthythan the conflicting version of theunion'witnesses. Like-wise, I credit Sparks' `recitation of his encounters withSamek and the other pickets on that same 6y, -1 do..notbelieve that Sparks provoked or initiated this confronta-tionwith Samek and the other pickets as claimed here.Finally, I creditMikalak and Poling as trustworthy.Their testimony concerning their related encounter withthe union pickets also reflects a more reasonable accountof what, in fact, transpired.Discussion447Section .7 of the National Labor Relations Act guaran-tees employees "the right to self-organization, to form,loin, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing ..." and"the right to refrain from any or. all such activities:" Section 8(b)(1)(A) of the Act forbids a labor or-ganization or its agents"to restrainor coerce employ-. ees" in the exercise of their Section 7 rights. In determin-ingwhether or not a labor organization or - its agentshave violated the -proscription of Section8(b)(1)(A). oftheAct, "the test. is whether the alleged offender en-gaged in conduct which tends to restrain or coerce em-.ployees .. .." Cf.Steelworkers Local 1397,240 NLRB848, 849 (1979). Further, in determining agency statusand responsibility of a labor organization for the acts andstatements of another, Section 2(13) of the Act makes itclear 'that "the question of whether or not specific actsperformed were actually authorized or subsequently rati-fied shall not be controlling."The credited - evidence' of record, as recited supra,shows that Respondent Union had established a picketline at- theEmployer'smining. facility inMasontown,Pennsylvania. In an attempt to prevent employees fromcrossing that picket line, the Union, by its agents,blocked-and impeded ingress and egress at the facility;,attempted-to inflict and inflicted bodily harm on an em-ployee as he tried to enter the facility; and threatenedemployees and attempted to inflict bodily harm on em-ployees as they left the facility. Such conduct clearlytends to - impinge on employee Section 7 rights and,therefore, violates. Section 8(b)(1)(A) of the Act..Thus,employee Sparks, without- provocation, , was severelybeaten when he attempted, to enter the mining facility.Employee Goisse found his assigned- gate blocked whenhe attempted to make a,delivery for his employer at thefacility.AfterGoisse indicated to the pickets that hewould cross their picket line, he was threatened withharm to his "family:" Employees Mikalak, and Poling,,upon leaving the'-facility,were similarly 'confronted bypicketswho, in like vein, attempted to -inflict bodilyharm upon them. Present during this entire scenario ofmisconductwere union representatives, charged withoverseeing picket line activity. These admitted- agents,Samek and Moore, fully participated in, -ratified,' andcondoned the misconduct as found above.In -sum,RespondentUnion has , violated Section8(b)(1)(A) of the Act, as alleged.CONCLUSIONS OF LAW AND REMEDY1.Charging -Party Company is'ah'employer engaged incommerce as alleged:2.Respondent Union;is' a-1'abor orgaiiizatioii-as alleged.3.Respondent 'Union; by its agent;,; violated 'Section8(b)(1)(A) 'of the A_ct by blocking -and' impeding-ingressand' egress - at''the " Company's' mining facility ' in' Mason-town, Pennsylvania; by -attempting to inflict "and inflict-ing bodily harm on an employee' as he attempted to enterthe Company's facility; and by later threateningemploy-tees,and attempting to inflict bodily harm on employeesas they left the'Company s facility. 448DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The unfair labor practices found above affect com-merce as alleged.To remedy the unfair labor practices found above, Re-spondent Union will be directed to cease and desist fromengaging in such conduct, and in any other manner re-straining or-coercing employees of Charging Party Com-pany, in the exercise of their Section 7 rights.' Further,Respondent Union will be directed to post the attachednotice and make available additional copies to ChargingParty Company and Friend Rotary Bit Service for post-ing, if they wish to do so.On these findings of fact and conclusions of ' law and-on- the entire record, I issue the following recommend-ed2ORDERThe Respondent, 'United Mine Workers of America,Washington,D.C., its officers, agents, and representa-facility; and threatening employees and attempting to in-flict bodily harm on employees as they leave the facility.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.-(c) Post at its offices and meeting places in the Mason-town, Pennsylvania area copies of the attached noticemarked "Appendix."3 Copies of the notice, on formsprovided by the Regional Director for Region 6, afterbeing signed ; by the Respondent's authorized representa-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.tives, shall1.Cease and desist from(a)Blocking and impeding ingress and egress, atCharging Party Company's mining facility in -Mason-town,Pennsylvania;attempting to inflict and inflictingbodily harm on employees as they, attempt to enter theiA broad injunctive order is recommended because Respondent Unionhas been shown,by its conduct found unlawful here,to have a proclivityto engage in such proscribed coercive behavior See, e g ,Lake CharlesStevedore,266 NLRB 484(1983), and cases cited2If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all'objections to them shall be deemed waived for all pur-poses(b) Forward signed copies of the notice to the Region-alDirector for Region 6 for posting by Charging PartyCompany and Friend Rotary Bit Service, if willing, inconspicuous places, including all places where notices toemployees are customarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a Judgmentof a United States Court ofAppeals, the words in the notice reading"Postedby Order of the Na-tionalLaborRelations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourtof Appeals Enforcingan Order of the Nation-al LaborRelations Board "